Citation Nr: 1505010	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-31 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Eligibility for VA Post-9/11 GI Bill (Chapter 33) monthly housing allowance benefits.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1984 to November 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Buffalo, New York, Regional Office's Education Center (RO) which determined that the Veteran was not eligible for VA Post-9/11 GI Bill (Chapter 33) monthly housing allowance benefits.  The Board has reviewed the physical claims file, the education file, and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

In his November 2011 notice of disagreement (NOD), the Veteran advanced contentions which may be reasonably construed as raising the issue of whether the creation of an overpayment of VA Post-9/11 GI Bill (Chapter 33) housing allowance benefits in the amount of $5,913.60 was proper.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDING OF FACT

During the relevant time period, the Veteran pursued a program of education at an institution of higher learning at a rate of less than one-half time.  


CONCLUSION OF LAW

The criteria for eligibility to VA Post-9/11 GI Bill (Chapter 33) monthly housing allowance benefits have not been met.  38 U.S.C.A. § 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9640, 21.9750 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014).  In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  As will be discussed below, the Veteran has acknowledged that he pursued an educational program at a rate of less the one-half time.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  


II.  Post-9/11 GI Bill Monthly Housing Allowance Eligibility

Under the provisions of Post-9/11 Veterans Educational Assistance Act of 2008 (Title 38, Chapter 33 of the United States Code), an individual who is pursuing a program of education at a rate of more than one-half time at an institution of higher learning located in the United States may receive a monthly housing allowance.  38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.  

Rate of pursuit means the measurement obtained by dividing the number of credit hours an individual is enrolled in by the number of credit hours considered to be full-time training at the institution of higher learning.  The resulting percentage will be the individual's rate of pursuit not to exceed 100 percent.  VA will consider any rate of pursuit higher than 50 percent to be more than one-half time training.  38 C.F.R. §§ 21.9505, 21.9750.  

A January 2011 OLAF Report (VA Form 22-1998) from Rensselaer Polytechnic Institute at Hartford (RPI) indicates that 12 credit hours a semester constitutes a full-time course of study at that institution.  A January 2011 Notice of Change in Student Status (VA Form 22-1999b) from RPI states that the Veteran was enrolled for 33 credit hours for the period from January 10, 2011, to May 1, 2011.  

A January 2011 VA award letter states that the Veteran had been awarded educational benefits under the Post-9/11 GI Bill including a monthly housing allowance.  The AOJ noted that "your school submitted the following information" reflecting that the Veteran was enrolled for 33 distance credit hours and 6 residence credit hours (39 credit hours total) for the period from January 10, 2011, to May 1, 2011.  

An August 2011 Notice of Change in Student Status (VA Form 22-1999b) from RPI indicates that the Veteran had actually enrolled for 3 residence credit hours and no distance credit hours for the term from January 10, 2011, to May 1, 2011, and for 3 residence credit hours and no distance credit hours for the term from May 9, 2011, to August 18, 2011.  The university acknowledged that "originally, student was enrolled for 33 credits" and "this was an error."  

In his November 2011 NOD, the Veteran acknowledged that: "in fact, I did not reduce my training, but completed 3 credit hours in the spring semester of 2011 and 3 credit hours in the summer semester of 2011 per my approved degree plan;" "it is my understanding ... that my school's financial aid office incorrectly coded the number of credit hours on the GI Bill website;" and "I did not reduce my credit hours as stated in your letter."  

The Veteran does not allege and the record does not support a finding that the Veteran was enrolled in a program of education a rate of more than one-half time (in excess of 6 credit hours) at RPI during the relevant time period.  Therefore, the Veteran is not eligible for VA Post-9/11 GI Bill (Chapter 33) monthly housing allowance benefits based on that educational program.  38 U.S.C.A. § 3313; 38 C.F.R. §§ 21.9505, 21.9640, 21.9750.  

During the instant appeal, the Veteran alleges that the overpayment of VA Post-9/11 GI Bill (Chapter 33) monthly housing allowance benefits to him was the direct result of erroneous information provided to VA by RPI.  The Board observes that the issue of whether the creation of an overpayment of VA Post-9/11 GI Bill (Chapter 33) housing allowance benefits in the amount of $5,913.60 was proper has been referred above to the AOJ for adjudication and is not presently before the Board for appellate resolution.  Accordingly, the Veteran's appeal is denied.  


ORDER

Eligibility for VA Post-9/11 GI Bill (Chapter 33) monthly housing allowance benefits is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


